Title: Samuel Nicholson to the American Commissioners, 15 August 1777
From: Nicholson, Samuel
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honble Gentlemen
St. Mallo Augst. 15th. 1777.
This serves to informe You of my Arrival at this Place the Day before Yesterday from Nantes, which Place I left the 11th. Inst., at which time I wrote informeing You of the Same. Capt. Wickes has recomended Mr. Elliot, his Lieut. of Marines, to go out with me as Capt. of Marines, if this shou’d meet with your Approbation You will be pleased to send me A Commission for him and one for A Lieut. of Marines. Mr. Elliot is A very worthy Gentleman and very Deserving Man.
In my last I wrote You for A Commission for Mr. Dillaway who is at Present Master of the Dolphin. I Ship’d five American seamen Yesterday, and make no doubt but shall get a great part of our Crew before we sail. I am Gentlemen Your very Humble Servant
Sam Nicholson
 
Addressed: To / The Honble Silas Dean Esq / At / Paris / per favr. of Mr. Beaugar
Notation: S. Nicholson Augt. 15. 77.
